Exhibit 10.1
VIRCO MFG. CORPORATION
2011 STOCK INCENTIVE PLAN
1. Purpose
     The purpose of the Virco Mfg. Corporation 2011 Stock Incentive Plan (the
“Plan”) is to advance the interests of Virco Mfg. Corporation (the “Company”) by
stimulating the efforts of employees, officers, non-employee directors and other
service providers, in each case who are selected to be participants, by
heightening the desire of such persons to continue working toward and
contributing to the success and progress of the Company. The Plan provides for
the grant of Incentive and Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock and Restricted Stock Units, any of which may be
performance-based, as determined by the Administrator.
2. Definitions
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Administrator” means the Administrator of the Plan in accordance with
Section 16.
     (b) “Award” means an Incentive Stock Option, Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock or Restricted Stock Unit granted to a
Participant pursuant to the provisions of the Plan, any of which the
Administrator may structure to qualify in whole or in part as a Performance
Award.
     (c) “Award Agreement” means a written or electronic agreement or other
instrument as may be approved from time to time by the Administrator
implementing the grant of each Award. An Agreement may be in the form of an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Administrator.
     (d) “Board” means the board of directors of the Company.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.
     (f) “Company” means Virco Mfg. Corporation, a Delaware corporation.
     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor Act thereto.
     (h) “Fair Market Value” means, as of any given date, the closing sales
price on such date during normal trading hours (or, if there are no reported
sales on such date, on the last date prior to such date on which there were
sales) of the Shares on the NASDAQ Stock Exchange or, if not listed on such
exchange, on any other national securities exchange on which the Shares are
listed or on an inter-dealer quotation system, in any case, as reported in such
source as the Administrator shall select. If there is no regular public trading
market for the Shares, the Fair Market Value of the Shares shall be determined
by the Administrator in good faith and in compliance with Section 409A of the
Code.
     (i) “Incentive Stock Option” means a stock option that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
     (j) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Company or any Subsidiary.
     (k) “Nonqualified Stock Option” means a stock option that is not intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code.
     (l) “Option” means an Incentive Stock Option and/or a Nonqualified Stock
Option granted pursuant to Section 6 of the Plan.
     (m) “Participant” means any individual described in Section 3 to whom
Awards have been granted from time to time by the Administrator and any
authorized transferee of such individual.

7



--------------------------------------------------------------------------------



 



     (n) “Performance Award” means an Award, the grant, issuance, retention,
vesting or settlement of which is subject to satisfaction of one or more
performance criteria pursuant to Section 12.
     (o) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as described in Section 13(d) thereof.
     (p) “Plan” means the Virco Mfg. Corporation 2011 Stock Incentive Plan as
set forth herein and as amended from time to time.
     (q) “Qualifying Performance Criteria” has the meaning set forth in
Section 12(b).
     (r) “Restricted Stock” means Shares granted pursuant to Section 8 of the
Plan.
     (s) “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 8 pursuant to which Shares or cash in lieu thereof may be
issued in the future.
     (t) “Share” means a share of the Company’s common stock, $0.01 par value
per share (or such other par value as may be designated by act of the Company’s
stockholders), subject to adjustment as provided in Section 11.
     (u) “Stock Appreciation Right” means a right granted pursuant to Section 7
of the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the Fair Market Value of a specified number
of Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.
     (v) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, and if
specifically determined by the Administrator in the context other than with
respect to Incentive Stock Options, may include an entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.
     (w) “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.
     (x) “Termination of Employment” means ceasing to serve as an employee of
the Company and its Subsidiaries or, with respect to a Nonemployee Director or
other service provider, ceasing to serve as such for the Company, except that
with respect to all or any Awards held by a Participant (i) the Administrator
may determine that a leave of absence or employment on a less than full-time
basis is not considered a “Termination of Employment,” (ii) the Administrator
may determine that a transition of employment to service with a partnership,
joint venture or corporation not meeting the requirements of a Subsidiary in
which the Company or a Subsidiary is a party is not considered a “Termination of
Employment,” (iii) service as a member of the Board shall constitute continued
employment with respect to Awards granted to a Participant while he or she
served as an employee, and (iv) service as an employee of the Company or a
Subsidiary shall constitute continued employment with respect to Awards granted
to a Participant while he or she served as a member of the Board or other
service provider. The Administrator shall determine whether any corporate
transaction, such as a sale or spin-off of a division or subsidiary that employs
a Participant, shall be deemed to result in a Termination of Employment with the
Company and its Subsidiaries for purposes of any affected Participant’s Awards,
and the Administrator’s decision shall be final and binding.
3. Eligibility
     Any person who is a current or prospective officer or employee (including
any director who is also an employee, in his or her capacity as such) or other
service provider of the Company or of any Subsidiary shall be eligible for
selection by the Administrator for the grant of Awards hereunder. To the extent
provided by Section 5(d), any Nonemployee Director shall be eligible for the
grant of Awards hereunder as determined by the Administrator. Options intending
to qualify as Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary within the meaning of the Code and as selected by the
Administrator.

8



--------------------------------------------------------------------------------



 



4. Effective Date and Termination of Plan
     This Plan was adopted by the Board on May 6, 2011 and will become effective
upon approval by the Company’s stockholders (the “Effective Date”), which
approval must be obtained within twelve (12) months of the adoption of this Plan
by the Board. The Plan shall remain available for the grant of Awards until the
tenth (10th) anniversary of the date of Board approval of the Plan.
Notwithstanding the foregoing, the Plan may be terminated at such earlier time
as the Board may determine. Termination of the Plan will not affect the rights
and obligations of the Participants and the Company arising under Awards
theretofore granted and then in effect.
5. Shares Subject to the Plan and to Awards
     (a) Aggregate Limits . The aggregate number of Shares issuable pursuant to
all Awards under this Plan shall not exceed 1,000,000. The aggregate number of
Shares available for grant under this Plan and the number of Shares subject to
outstanding Awards shall be subject to adjustment as provided in Section 11. The
Shares issued pursuant to Awards granted under this Plan may be Shares that are
authorized and unissued or Shares that were reacquired by the Company, including
Shares purchased in the open market.
     (b) Issuance of Shares . For purposes of Section 5(a), the aggregate number
of Shares issued under this Plan at any time shall equal only the number of
Shares actually issued upon exercise or settlement of an Award under this Plan.
Without limiting the foregoing, Shares subject to an Award under this Plan shall
not again be made available for issuance under this Plan if such Shares are:
(i) Shares that were subject to a stock-settled Stock Appreciation Right and
were not issued upon the net settlement or net exercise of such Stock
Appreciation Right, (ii) Shares used to pay the exercise price of an Option,
(iii) Shares delivered to or withheld by the Company to pay the withholding
taxes related to an Award, or (iv) Shares repurchased on the open market with
the proceeds of an Option exercise. In addition, Shares subject to Awards that
have been canceled, expired, forfeited or otherwise not issued under an Award
and Shares subject to Awards settled in cash shall not count as Shares issued
under this Plan.
     (c) Tax Code Limits . The aggregate number of Shares subject to Awards
granted under this Plan during any calendar year to any one Participant shall
not exceed 100,000, which number shall be calculated and adjusted pursuant to
Section 11 only to the extent that such calculation or adjustment will not
affect the status of any Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code but which number shall not count
any tandem SARs (as defined in Section 7). The aggregate number of Shares that
may be issued pursuant to the exercise of Incentive Stock Options granted under
this Plan shall not exceed 1,000,000, which number shall be calculated and
adjusted pursuant to Section 11 only to the extent that such calculation or
adjustment will not affect the status of any option intended to qualify as an
Incentive Stock Option under Section 422 of the Code.
     (d) Director Awards . The aggregate number of Shares subject to Awards
granted under this Plan during any calendar year to any one Nonemployee Director
shall not exceed 25,000; provided, however, that in the calendar year in which a
Nonemployee Director first joins the Board of Directors or is first designated
as Chairman of the Board of Directors or Lead Director, the maximum number of
Shares subject to Awards granted to the Participant may be up to two hundred
percent (200%) of the number of Shares set forth in the foregoing limits and the
foregoing limits shall not count any tandem SARs (as defined in Section 7).
     (e) Substitute Awards. Substitute Awards shall not reduce the Shares
authorized for issuance under the Plan or authorized for grant to a Participant
in any calendar year. Additionally, in the event that a company acquired by the
Company or any Subsidiary, or with which the Company or any Subsidiary combines,
has Shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the Shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for issuance under the Plan;
provided that Awards using such available Shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were employees, directors or other service providers of such
acquired or combined company before such acquisition or combination.

9



--------------------------------------------------------------------------------



 



6. Options
     (a) Option Awards . Options may be granted at any time and from time to
time prior to the termination of the Plan to Participants as determined by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any Shares subject to Option hereunder until said Shares have been
issued. Each Option
shall be evidenced by an Award Agreement. Options granted pursuant to the Plan
need not be identical but each Option must contain and be subject to the terms
and conditions set forth below.
     (b) Price . The Administrator will establish the exercise price per Share
under each Option, which in no event will be less than the Fair Market Value of
the Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the market price of
the Shares on the date such Option is granted if such exercise price is based on
a formula set forth in the terms of the options held by such optionees or in the
terms of the agreement providing for such merger or other acquisition. The
exercise price of any Option may be paid in Shares, cash or a combination
thereof, as determined by the Administrator, including an irrevocable commitment
by a broker to pay over such amount from a sale of the Shares issuable under an
Option, the delivery of previously owned Shares and withholding of Shares
otherwise deliverable upon exercise.
     (c) No Repricing without Stockholder Approval . Other than in connection
with a change in the Company’s capitalization (as described in Section 11), at
any time when the exercise price of an Option is above the Fair Market Value of
a Share, the Company shall not, without stockholder approval, (i) reduce the
exercise price of such Option, (ii) exchange such Option for cash, another Award
or a new Option or Stock Appreciation Right with a lower exercise or base price
or (iii) otherwise reprice such Option.
     (d) Provisions Applicable to Options . The date on which Options become
exercisable shall be determined at the sole discretion of the Administrator and
set forth in an Award Agreement. The Administrator shall establish the term of
each Option, which in no case shall exceed a period of ten (10) years from the
date of grant.
     (e) Termination of Employment. Unless an Option earlier expires upon the
expiration date established pursuant Section 6(d), upon the Participant’s
Termination of Employment, his or her rights to exercise an Option then held
shall be determined by the Administrator and set forth in an Award Agreement.
     (f) Incentive Stock Options . Notwithstanding anything to the contrary in
this Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company
(a “10% Shareholder”), the exercise price of such Option must be at least
110 percent of the Fair Market Value of the Shares on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant, and (ii) Termination of Employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, Options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of Employment (or such other period of time
provided in Section 422 of the Code).
7. Stock Appreciation Rights
     Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 6 and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate.

10



--------------------------------------------------------------------------------



 



Subject to the provisions of Section 6 and the immediately preceding sentence,
the Administrator may impose such other conditions or restrictions on any Stock
Appreciation Right as it shall deem appropriate. Stock Appreciation Rights may
be settled in Shares, cash or a combination thereof, as determined by the
Administrator and set forth in the applicable Award Agreement. Other than in
connection with a change in the Company’s capitalization (as described in
Section 11), at any time when the exercise price of a Stock Appreciation Right
is above the Fair Market Value of a Share, the Company shall not, without
stockholder approval, (i) reduce the exercise or base price of such Stock
Appreciation Right, (ii) exchange such Stock Appreciation Right for cash,
another Award or a new Option or
Stock Appreciation Right with a lower exercise or base price or (iii) otherwise
reprice such Stock Appreciation Right.
8. Restricted Stock and Restricted Stock Units
     (a) Restricted Stock and Restricted Stock Unit Awards . Restricted Stock
and Restricted Stock Units may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. Restricted Stock is an award of Shares, the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award Agreement. Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock Units may be satisfied or settled in
Shares, cash or a combination thereof. Restricted Stock and Restricted Stock
Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.
     (b) Contents of Agreement . Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units. Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.
     (c) Vesting and Performance Criteria . The grant, issuance, retention,
vesting and/or settlement of Shares of Restricted Stock and Restricted Stock
Units will occur when and in such installments as the Administrator determines
or under criteria the Administrator establishes, which may include Qualifying
Performance Criteria. Notwithstanding anything in this Plan to the contrary, the
performance criteria for any Restricted Stock or Restricted Stock Unit that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code will be a measure based on one or more Qualifying
Performance Criteria selected by the Administrator and specified when the Award
is granted.
     (d) Termination of Employment : Upon the Participant’s Termination of
Employment, his or her rights to unvested Restricted Stock or Restricted Stock
Units then held shall be determined by the Administrator and set forth in an
Award Agreement.
     (e) Discretionary Adjustments and Limits . Subject to the limits imposed
under Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

11



--------------------------------------------------------------------------------



 



     (f) Voting Rights . Unless otherwise determined by the Administrator,
Participants holding Shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those Shares during the period of
restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding Shares on the Company’s stock ledger.
     (g) Dividends and Distributions . Participants in whose name an Award of
Restricted Stock and/or Restricted Stock Units is granted shall be entitled to
receive all dividends and other distributions paid with respect to the Shares
underlying such Award, unless determined otherwise by the Administrator. The
Administrator will determine whether any such dividends or distributions will be
automatically reinvested in additional Shares or will be payable in cash;
provided that such additional Shares and/or cash shall subject to the same
restrictions and vesting conditions as the Award with respect to which they were
distributed. Notwithstanding anything herein to the
contrary, in no event shall dividends or dividend equivalents be currently
payable with respect to unvested or unearned Performance Awards.
9. Deferral of Gains
     The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units. Notwithstanding anything
herein to the contrary, in no event will any deferral of the delivery of Shares
or any other payment with respect to any Award be allowed if the Administrator
determines, in its sole discretion, that the deferral would result in the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code. No
Award shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
The Company shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A of the
Code is not so exempt or compliant or for any action taken by the Board.
10. Conditions and Restrictions Upon Securities Subject to Awards
     The Administrator may provide that the Shares issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers,
and (iv) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.
11. Adjustment of and Changes in the Shares
     The number and kind of Shares available for issuance under this Plan
(including under any Awards then outstanding), and the number and kind of Shares
subject to the individual limits set forth in Section 5 of this Plan, shall be
equitably adjusted by the Administrator as it determines appropriate to reflect
any reorganization, reclassification, combination of Shares, stock split,
reverse stock split, spin-off, dividend or distribution of securities, property
or cash (other than regular, quarterly cash dividends), or any other event or
transaction that affects the number or kind of Shares of the Company
outstanding. Such adjustment shall be designed to comply with Sections 409A and
424 of the Code or, except as otherwise expressly provided in Section 5(c) of
this Plan, may be designed to treat the Shares available under the Plan and
subject to Awards as if they were all outstanding on the record date for such
event or transaction or to increase the number of such Shares to reflect a
deemed reinvestment in Shares of the amount distributed to the Company’s
securityholders. The terms of any outstanding Award shall also be equitably
adjusted by the Administrator as to price, number or kind of Shares subject to
such Award, vesting,

12



--------------------------------------------------------------------------------



 



and other terms to reflect the foregoing events, which adjustments need not be
uniform as between different Awards or different types of Awards.
     In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change in control, other merger, consolidation or otherwise, then the
Administrator shall, in its sole discretion, determine the appropriate and
equitable adjustment, if any, to be effected.
     No right to purchase fractional Shares shall result from any adjustment in
Awards pursuant to this Section 11. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole share. The
Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 11 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.
     Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement, or under the terms of a transaction
constituting a change in control, the Administrator may provide that any or all
of the following shall occur upon a Participant’s Termination of Employment
within twenty-four (24) months following a change in control: (a) in the case of
an Option or Stock Appreciation Right, the Participant shall have the ability to
exercise any portion of the Option or Stock Appreciation Right not previously
exercisable, (b) in the case of a Performance Award, the Participant shall have
the right to receive a payment equal to the target amount payable or, if
greater, a payment based on performance through a date determined by the
Administrator prior to the change in control, and (c) in the case of outstanding
Restricted Stock and/or Restricted Stock Units, all conditions to the grant,
issuance, retention, vesting or transferability of, or any other restrictions
applicable to, such Award shall immediately lapse. Notwithstanding anything
herein to the contrary, in the event of a change in control in which the
acquiring or surviving company in the transaction does not assume or continue
outstanding Awards upon the change in control, immediately prior to the change
in control, all Awards that are not assumed or continued shall be treated as
follows effective immediately prior to the change in control: (a) in the case of
an Option or Stock Appreciation Right, the Participant shall have the ability to
exercise such Option or Stock Appreciation Right, including any portion of the
Option or Stock Appreciation Right not previously exercisable, (b) in the case
of a Performance Award, the Participant shall have the right to receive a
payment equal to the target amount payable or, if greater, a payment based on
performance through a date determined by the Administrator prior to the change
in control, and (c) in the case of outstanding Restricted Stock and/or
Restricted Stock Units, all conditions to the grant, issuance, retention,
vesting or transferability of, or any other restrictions applicable to, such
Award shall immediately lapse.
12. Qualifying Performance-Based Compensation
     (a) General . The Administrator may establish performance criteria and
level of achievement versus such criteria that shall determine the number of
Shares, units, or cash to be granted, retained, vested, issued or issuable under
or in settlement of or the amount payable pursuant to an Award, which criteria
may be based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. A Performance Award may be
identified as “Performance Share,” “Performance Equity,” “Performance Unit” or
other such term as chosen by the Administrator. In addition, the Administrator
may specify that an Award or a portion of an Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, provided that the performance criteria for such Award or portion of an
Award that is intended by the Administrator to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Administrator and specified at the time the Award is granted. The Administrator
shall certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment,
settlement or vesting of any Award that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding satisfaction of any performance goals, the number of Shares
issued under or the amount paid under an award may, to the extent specified in
the Award Agreement, be reduced, but not increased, by the Administrator on the
basis of such further considerations as the Administrator in its sole discretion
shall determine.
     (b) Qualifying Performance Criteria . For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or

13



--------------------------------------------------------------------------------



 



Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Administrator:
(i) cash flow (before or after dividends), (ii) earning or earnings per share
(including earnings before interest, taxes, depreciation and amortization),
(iii) stock price, (iv) return on equity, (v) total stockholder return,
(vi) return on capital or investment (including return on total capital, return
on invested capital, or return on investment), (vii) return on assets or net
assets, (viii) market capitalization, (ix) economic value added, (x) debt
leverage (debt to capital), (xi) revenue, (xii) income or net income,
(xiii) operating income or net operating income, (xiv) operating profit or net
operating profit, (xv) operating margin or profit margin, (xvi) return on
operating revenue, (xvii) cash from operations, (xviii) operating ratio,
(xix) operating revenue, (xx) NSR and/or total backlog, (xxi) days sales
outstanding, (xxii) customer service, (xxiii) operational safety, reliability
and/or efficiency, and/or (xxiv) environmental incidents. To the extent
consistent with Section 162(m) of the Code, the Administrator (A) shall
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
acquisition or disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with applicable accounting
provisions, as well as the cumulative effect of accounting changes, in each case
as determined in accordance with generally accepted accounting principles or
identified in the Company’s financial statements or notes to the financial
statements, and (B) may appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation,
claims, judgments or settlements, (iii) the effect of changes in tax law or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) accruals of any amounts for
payment under this Plan or any other compensation arrangement maintained by the
Company.
13. Transferability
     Each Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and each Option or Stock Appreciation Right shall be
exercisable only by the Participant during his or her lifetime. Notwithstanding
the foregoing, to the extent permitted by the Administrator, the person to whom
an Award is initially granted (the “Grantee”) may transfer an Award to any
“family member” of the Grantee (as such term is defined in Section 1(a)(5) of
the General Instructions to Form S-8 under the Securities Act of 1933, as
amended (“Form S-8”)), to trusts solely for the benefit of such family members
and to partnerships in which such family members and/or trusts are the only
partners; provided that, (i) as a condition thereof, the transferor and the
transferee must execute a written agreement containing such terms as specified
by the Administrator, and (ii) the transfer is pursuant to a gift or a domestic
relations order to the extent permitted under the General Instructions to Form
S-8. Except to the extent specified otherwise in the agreement the Administrator
provides for the Grantee and transferee to execute, all vesting, exercisability
and forfeiture provisions that are conditioned on the Grantee’s continued
employment or service shall continue to be determined with reference to the
Grantee’s employment or service (and not to the status of the transferee) after
any transfer of an Award pursuant to this Section 13, and the responsibility to
pay any taxes in connection with an Award shall remain with the Grantee
notwithstanding any transfer other than by will or intestate succession.
14. Compliance with Laws and Regulations
     This Plan, the grant, issuance, vesting, exercise and settlement of Awards
hereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
Shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares

14



--------------------------------------------------------------------------------



 



underlying such Option is effective and current or the Company has determined
that such registration is unnecessary.
     In the event an Award is granted to or held by a Participant who is
employed or providing services outside the United States, the Administrator may,
in its sole discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s obligations with respect to tax equalization for
Participants employed outside their home country.
15. Withholding
     To the extent required by applicable federal, state, local or foreign law,
a Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, the vesting of or settlement of an Award, an election pursuant to
Section 83(b) of the Code or otherwise with respect to an Award. To the extent a
Participant makes an election under Section 83(b) of the Code, within ten days
of filing such election with the Internal Revenue Service, the Participant must
notify the Company in writing of such election. The Company and its Subsidiaries
shall not be required to issue Shares, make any payment or to recognize the
transfer or disposition of Shares until all withholding tax obligations are
satisfied. The Administrator may provide for or permit these obligations to be
satisfied through the mandatory or elective sale of Shares and/or by having the
Company withhold a portion of the Shares that otherwise would be issued to him
or her upon exercise of the Option or the vesting or settlement of an Award, or
by tendering Shares previously acquired. In addition, the Company shall be
entitled to deduct from other compensation payable to each Participant any
withholding tax obligations that arise in connection with an Award or require
the Participant to pay such sums directly to the Company in cash or by check.
16. Administration of the Plan
     (a) Administrator of the Plan . The Plan shall be administered by the
Administrator who shall be the Compensation Committee of the Board or, in the
absence of a Compensation Committee, the Board itself. Any power of the
Administrator may also be exercised by the Board, except to the extent that the
grant or exercise of such authority would cause any Award or transaction to
become subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934 or cause an
Award designated as a Performance Award not to qualify for treatment as
performance-based compensation under Section 162(m) of the Code. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Administrator, the Board action shall control. The Compensation Committee may by
resolution authorize one or more officers of the Company to perform any or all
things that the Administrator is authorized and empowered to do or perform under
the Plan, and for all purposes under this Plan, such officer or officers shall
be treated as the Administrator; provided, however, that the resolution so
authorizing such officer or officers shall specify the total number of Awards
(if any) such officer or officers may award pursuant to such delegated
authority. No such officer shall designate himself or herself as a recipient of
any Awards granted under authority delegated to such officer. In addition, the
Compensation Committee may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Subsidiary, and/or to one or more agents.
     (b) Powers of Administrator . Subject to the express provisions of this
Plan, the Administrator shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such Participants, if any, Awards shall be granted
hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions thereof, including the
number of Shares subject to Awards and the exercise or purchase price of such
Shares and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events, or other factors; (iv) to establish and verify
the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of the agreements or
other documents evidencing Awards made under this Plan (which need not be
identical) and the terms of or form of any document or notice required to be
delivered to the

15



--------------------------------------------------------------------------------



 



Company by Participants under this Plan; (vi) to determine whether, and the
extent to which, adjustments are required pursuant to Section 11; (vii) to
interpret and construe this Plan, any rules and regulations under this Plan and
the terms and conditions of any Award granted hereunder, and to make exceptions
to any such provisions if the Administrator, in good faith, determines that it
is necessary to do so in light of extraordinary circumstances and for the
benefit of the Company; (viii) to approve corrections in the documentation or
administration of any Award; and (ix) to make all other determinations deemed
necessary or advisable for the administration of this Plan. The Administrator
may, in its sole and absolute discretion, without amendment to the Plan, waive
or amend the operation of Plan provisions respecting exercise after Termination
of Employment or service to the Company or an affiliate and, except as otherwise
provided herein, adjust any of the terms of any Award.
     (c) Determinations by the Administrator . All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
     (d) Subsidiary Awards . In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Company issuing Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.
17. Amendment of the Plan or Awards
     The Board may amend, alter or discontinue this Plan and the Administrator
may amend, or alter any agreement or other document evidencing an Award made
under this Plan but, except as provided pursuant to the provisions of
Section 11, no such amendment shall, without the approval of the stockholders of
the Company amend the Plan in any manner requiring stockholder approval by law
or under the NASDAQ listing requirements.
     No amendment or alteration to the Plan or an Award or Award Agreement shall
be made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
change in control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard.
18. No Liability of Company
     The Company and any Subsidiary or affiliate which is in existence or
hereafter comes into existence shall not be liable to a Participant or any other
person as to: (i) the non-issuance or sale of Shares as to which the Company has
been unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.
19. Non-Exclusivity of Plan
     Neither the adoption of this Plan by the Board nor the submission of this
Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or the Administrator to adopt
such other incentive arrangements as either may deem desirable, including
without limitation, an arrangement not intended to qualify under Section 162(m)
of the Code, and such arrangements may be either generally applicable or
applicable only in specific cases.

16



--------------------------------------------------------------------------------



 



20. Governing Law
     This Plan and any agreements or other documents hereunder shall be
interpreted and construed in accordance with the laws of the Delaware to the
extent not preempted by federal law. Any reference in this Plan or in the
agreement or other document evidencing any Awards to a provision of law or to a
rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.
21. No Right to Employment, Reelection or Continued Service
     Nothing in this Plan or an Award Agreement shall interfere with or limit in
any way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its affiliates. Subject to Sections 4 and 18,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its affiliates.
22. Unfunded Plan
     The Plan is intended to be an unfunded plan. Participants are and shall at
all times be general creditors of the Company with respect to their Awards. If
the Administrator or the Company chooses to set aside funds in a trust or
otherwise for the payment of Awards under the Plan, such funds shall at all
times be subject to the claims of the creditors of the Company in the event of
its bankruptcy or insolvency.
23. Section 409A
     It is intended that any Options, Stock Appreciation Rights, and Restricted
Stock issued pursuant to this Plan and any Award Agreement shall not constitute
“deferrals of compensation” within the meaning of Section 409A of the Code and,
as a result, shall not be subject to the requirements of Section 409A of the
Code. It is further intended that any Restricted Stock Units issued pursuant to
this Plan and any Award Agreement or other written document establishing the
terms and conditions of the Award (which may or may not constitute “deferrals of
compensation,” depending on the terms of each Award) shall avoid any “plan
failures” within the meaning of Section 409A(a)(1) of the Code. The Plan and
each Award Agreement or other written document establishing the terms and
conditions of an Award is to be interpreted and administered in a manner
consistent with these intentions. However, no guarantee
or commitment is made that the Plan, any Award Agreement or any other written
document establishing the terms and conditions of an Award shall be administered
in accordance with the requirements of Section 409A of the Code, with respect to
amounts that are subject to such requirements, or that the Plan, any Award
Agreement or any other written document establishing the terms and conditions of
an Award shall be administered in a manner that avoids the application of
Section 409A of the Code, with respect to amounts that are not subject to such
requirements.
24. Required Delay in Payment on Account of a Separation from Service
     Notwithstanding any other provision in this Plan, any Award Agreement or
any other written document establishing the terms and conditions of an Award, if
any Award recipient is a “specified employee,” as defined in Treasury
Regulations Section 1.409A-1(i), as of the date of his or her “Separation from
Service” (as defined in authoritative IRS guidance under Section 409A of the
Code), then, to the extent required by Treasury Regulations
Section 1.409A-3(i)(2), any payment made to the Award recipient on account of
his or her Separation from Service shall not be made before a date that is six
months after the date of his or her Separation from Service. The Administrator
may elect any of the methods of applying this rule that are permitted under
Treasury Regulations Section 1.409A-3(i)(2)(ii).
This news release contains “forward-looking statements” as defined by the
Private Securities Litigation Reform Act of 1995. These statements include, but
are not limited to, statements regarding: business strategies; market demand and
product development; order rates; economic conditions; the educational furniture
industry; state and municipal bond funding; cost control initiatives; pricing;
and seasonality. Forward-looking statements are based on current expectations
and beliefs about future events or circumstances, and you should not place undue
reliance on these

17



--------------------------------------------------------------------------------



 



statements. Such statements involve known and unknown risks, uncertainties,
assumptions and other factors, many of which are out of our control and
difficult to forecast. These factors may cause actual results to differ
materially from those which are anticipated. Such factors include, but are not
limited to: changes in general economic conditions including raw material,
energy and freight costs; state and municipal bond funding; state, local and
municipal tax receipts; the seasonality of our markets; the markets for school
and office furniture generally; the specific markets and customers with which we
conduct our principal business; and the competitive landscape, including
responses of our competitors to changes in our prices. See our Annual Report on
Form 10-K for the year ended January 31, 2011, and other materials filed with
the Securities and Exchange Commission for a further description of these and
other risks and uncertainties applicable to our business. We assume no, and
hereby disclaim any, obligation to update any of our forward-looking statements.
We nonetheless reserve the right to make such updates from time to time by press
release, periodic reports or other methods of public disclosure without the need
for specific reference to this press release. No such update shall be deemed to
indicate that other statements which are not addressed by such an update remain
correct or create an obligation to provide any other updates.
End of filing

18